IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50859
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ALFREDO DELGADILLO-ALEMAN,
also known as Alfredo Delgidillo,
also known as Tomas Aleman,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-01-CR-545-ALL
                       --------------------
                         February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Alfredo Delgadillo-Aleman appeals the 41-month term of

imprisonment imposed following his guilty plea conviction of

being found in the United States after removal in violation of

8 U.S.C. § 1326.   He contends that the sentence is invalid

because it exceeds the two-year maximum term of imprisonment

prescribed in 8 U.S.C. § 1326(a).

     Delgadillo-Aleman complains that his sentence was improperly

enhanced pursuant to 8 U.S.C. § 1326(b)(2) based on his prior

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                         No. 01-50859
                               -2-

removal following an aggravated felony conviction.    He argues

that the sentencing provision violates the Due Process Clause.

Alternatively, Delgadillo-Aleman contends that 8 U.S.C. § 1326(a)

and 8 U.S.C. § 1326(b)(2) define separate offenses.    He argues

that the aggravated felony conviction that resulted in his

increased sentence was an element of the offense under 8 U.S.C.

§ 1326(b)(2) that should have been alleged in his indictment.

Delgadillo-Aleman acknowledges that his arguments are foreclosed

by the Supreme Court’s decision in Almendarez-Torres v. United

States, 523 U.S. 224 (1998), but seeks to preserve the issues for

Supreme Court review in light of the decision in Apprendi v. New

Jersey, 530 U.S. 466 (2000).

     Apprendi did not overrule Almendarez-Torres.     See Apprendi,
530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000), cert. denied, 531 U.S. 1202 (2001).    Delgadillo-

Aleman’s arguments are foreclosed.    The judgment of the district

court is AFFIRMED.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.    In its motion, the Government asks

that the judgment of the district court be affirmed and that an

appellee’s brief not be required.    The motion is GRANTED.

     AFFIRMED; MOTION GRANTED.